Exhibit 10.29

NINTH AMENDMENT TO THE

DYNEGY INC. RETIREMENT PLAN

WHEREAS, Dynegy Inc., an Illinois corporation (“Dynegy Illinois”) and certain
subsidiaries and affiliated entities have heretofore established the Dynegy Inc.
Retirement Plan (the “Plan”);

WHEREAS, Dynegy Illinois has entered into that certain Plan of Merger,
Contribution and Sale Agreement by and among Dynegy Illinois, LSP GEN Investors,
L.P., LS Power Partners, L.P., LS Power Equity Partners PIE I, L.P., LS Power
Equity Partners, L.P., LS Power Associates, L.P., Falcon Merger Sub Co., and
Dynegy Acquisition, Inc., executed September 14, 2006 (the “Merger Agreement”);

WHEREAS, pursuant to the transactions contemplated in the Merger Agreement,
Dynegy Illinois will become a wholly-owned subsidiary of a newly formed Delaware
corporation, named “Dynegy Inc.” (“Dynegy Inc.”), and Dynegy Illinois will
thereafter be renamed “Dynegy Illinois Inc.”, as of the Effective Time specified
in the Merger Agreement (the “Effective Time”);

WHEREAS, in connection with the completion of such transactions, the Board of
Directors of Dynegy Illinois and Dynegy Inc. have approved the adoption,
assumption and sponsorship of the Plan by Dynegy Inc.;

WHEREAS, immediately after the Effective Time, Dynegy Illinois will withdraw as
the sponsor of the Plan and Dynegy Inc. will assume sponsorship of the Plan from
Dynegy Illinois and will become the “Company” for purposes of the Plan;

WHEREAS, certain employment service will be credited solely for purposes of
crediting Vesting Service under paragraph D-10 of Appendix D to the Plan for
those individuals who were employed by LS Power Generation, LLC or LS Power
Development, LLC immediately prior to the Effective Time and who subsequently
become employed by an Employer under the Plan after the Effective Time on or
before December 31, 2007;

WHEREAS, Dynegy Illinois wishes to clarify that the full name of the committee
referred to in the Plan as the “Compensation Committee” is the “Compensation and
Human Resources Committee of the Board of Directors of Dynegy Inc., a Delaware
corporation”; and

WHEREAS, Dynegy Illinois desires to amend certain provisions of the Plan related
to the Dynegy Inc. Benefit Plans Committee;

NOW, THEREFORE, BE IT RESOLVED that the Plan shall be, and hereby is amended as
follows, effective immediately after the Effective Time:

I.

The preamble to the Plan is amended in its entirety to provide as follows:

“WHEREAS, Dynegy Inc., an Illinois corporation, (‘Dynegy Illinois’) has
heretofore adopted the Dynegy Inc. Retirement Plan (the ‘Plan’);

 

1



--------------------------------------------------------------------------------

WHEREAS, Dynegy Illinois restated the Plan effective December 1, 2001, and has
subsequently amended the Plan;

WHEREAS, Dynegy Illinois has entered into that certain Plan of Merger,
Contribution and Sale Agreement by and among Dynegy Illinois, LSP GEN Investors,
L.P., LS Power Partners, L.P., LS Power Equity Partners PIE I, L.P., LS Power
Equity Partners, L.P., LS Power Associates, L.P., Falcon Merger Sub Co., and
Dynegy Acquisition, Inc., executed September 14, 2006 (the ‘Merger Agreement’);

WHEREAS, pursuant to the transactions contemplated in the Merger Agreement,
Dynegy Illinois will become a wholly-owned subsidiary of a newly formed Delaware
corporation, named ‘Dynegy Inc.’, and former Dynegy Inc. will thereafter be
renamed ‘Dynegy Illinois Inc.’, as of the Effective Time specified in the Merger
Agreement (the ‘Effective Time’); and

WHEREAS, immediately after the Effective Time, Dynegy Illinois will withdraw as
the sponsor of the Plan and Dynegy Inc., a Delaware corporation, will assume
sponsorship of the Plan from Dynegy Illinois and Dynegy Inc., a Delaware
corporation, will become the ‘Company’ for Plan purposes immediately after the
Effective Time.”

II.

Section 1.1(14) of the Plan is amended in its entirety to provide as follows:

“(14) Committee: The Dynegy Inc. Benefit Plans Committee appointed to administer
the Plan, which is comprised of those individuals who are serving on the Dynegy
Inc. Benefit Plans Committee immediately prior to the Effective Time, as well as
any individual who becomes a member of the Dynegy Inc. Benefit Plans Committee
pursuant to Section 11.1 of the Plan, until any such individual ceases to be a
member of the Dynegy Inc. Benefit Plans Committee pursuant to Section 11.1 of
the Plan.”

III.

Section 1.1(15) of the Plan is amended in its entirety to provide as follows:

“(15) Company: Dynegy Inc., a Delaware corporation, and any successor thereto.”

IV.

A new Section 1.1(16A) is added to the Plan to provide as follows:

“(16A) Compensation Committee: The Compensation and Human Resources Committee of
the Board of Directors of the Company.”

 

2



--------------------------------------------------------------------------------

V.

Section 1.1(50) of the Plan is amended in its entirety to provide as follows:

“(50) Service: The period of an individual’s employment with the Employer or a
Controlled Entity. In no event shall Service include any period of service with
a corporation or other entity prior to the date it became a Controlled Entity or
after it ceases to be a Controlled Entity except to the extent required by law;
provided, however, that each individual who was employed by LS Power Generation,
LLC or LS Power Development, LLC (an ‘LS Power Entity’) immediately prior to the
‘Effective Time’ (as defined below) and who subsequently becomes employed by an
Employer after the Effective Time on or before December 31, 2007, shall be
credited with Service solely for purposes of determining such individual’s
Vesting Service under paragraph D-10 of Appendix D to the Plan based upon his
original date of hire with an LS Power Entity. For purposes of this
Section 1.1(50) of the Plan, ‘Effective Time’ shall mean the Effective Time
specified in the that certain Plan of Merger, Contribution and Sale Agreement by
and among Dynegy Illinois, LSP GEN Investors, L.P., LS Power Partners, L.P., LS
Power Equity Partners PIE I, L.P., LS Power Equity Partners, L.P., LS Power
Associates, L.P., Falcon Merger Sub Co., and Dynegy Acquisition, Inc., executed
September 14, 2006.”

VI.

Section 11.1 of the Plan is amended by adding the following sentences to the end
thereof:

“Each member of the Committee shall serve until he resigns, dies or is removed
by the Committee. The Committee may remove any of its members at any time, with
or without cause, by unanimous vote of the remaining members of the Committee
and by written notice to such member. Any member may resign by delivering a
written resignation to the Committee, such resignation to become effective as of
a date specified in such notice that is on or after the date such notice is
given as herein provided. A member of the Committee who is an employee of the
Company or any of its affiliates shall cease to be a member of the Committee as
of the date he ceases to be employed by the Company or any of its affiliates.
Vacancies in the Committee arising by death, resignation or removal shall be
filled by the Committee. The Committee may select officers (including a
Chairman) and may appoint a secretary who need not be a member of the
Committee.”

VII.

Section 11.3 of the Plan is amended by adding the following sentence to the end
thereof:

“The Committee may hold any meeting telephonically and any business conducted at
a telephonic meeting shall have the same force and effect as if the member had
met in person.”

 

3



--------------------------------------------------------------------------------

VIII.

Except as modified herein, the Plan shall remain in full force and effect.

IN WITNESS WHEREOF, the undersigned has caused this Amendment to the Plan to be
executed on the date indicated below, to be effective immediately after the
Effective Time.

 

DYNEGY ILLINOIS INC.

(formerly known as Dynegy Inc.),

an Illinois corporation

By:   /s/ J. Kevin Blodgett Title:   Executive Vice President, Administration
Date:   April 2, 2007

 

Approved and accepted:

DYNEGY INC.,

a Delaware corporation

By:   /s/ J. Kevin Blodgett Title:   Executive Vice President, Administration
Date:   April 2, 2007

 

4